PROB 12A
(6/16)«

                                       United States District Court                                     FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                               Aug 13, 2019
                                        Eastern District of Washington                             SEAN F. MCAVOY, CLERK



                                   Report on Offender Under Supervision
                                               (No Action Requested)

 Name of Offender: Ohara M. Molinero                         Case Number: 0980 2:09CR00126-FVS-1
 Name of Sentencing Judicial Officer: The Honorable Fred Van Sickle, Senior U.S. District Court Judge
 Date of Original Sentence: October 26, 2010                 Type of Supervision: Term Of Supv Rel
 Original Offense: Cts. 1 and 2: Distribution of 5           Date Supervision Commenced: August 30, 2016
 Grams or More of Pure (Actual) Methamphetamine,
 21 U.S.C. § 841(a)(1); and Ct. 4: Possession with
 Intent to Distribute 50 Grams or More of a Mixture of
 Substance Containing a Detectable Amount of
 Methamphetamine, 21 U.S.C. § 841(a)(1).
 Original Sentence: Prison - 78 M; TSR - 120 M               Date Supervision Expires: December 2, 2025


                                       NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition of supervision:
Violation Number       Nature of Noncompliance

           1           Special Condition #18: You shall abstain from the use of illegal controlled substances, and
                       shall submit to urinalysis testing, as directed by the supervising officer, but no more than six
                       tests per month, in order to confirm continued abstinence from these substances.

                       Supporting Evidence: Ohara M. Molinero is considered to be in violation of his supervised
                       release by having used methamphetamine on or about July 14, 2019.

                       On December 4, 2015, this officer met with Ohara M. Molinero and reviewed the conditions
                       of supervision as outlined in the Judgement and Sentence. Mr. Molinero signed
                       acknowledging the requirements.

                       Ohara M. Molinero called this officer on July 14, 2019, and disclosed he consumed
                       methamphetamine on or about July 13, 2019, and July 14, 2019.

U.S. Probation Officer Action:

This officer admonished Mr. Molinero for his use of illegal substances and explained it was unacceptable as it
violated his conditions of supervision and many of his goals he had sent for himself. We discussed the short and long
term potential consequences that could come from his current use. He stated he currently had been removed from
his clean and sober residence and was back living with his mother. It could effect the ability to see and spend time
with his daughter. He could face jail time and it could impact his employment and opportunity to complete the
heating, ventilating, and air conditioning (HVAC) program. He stated the long-term effects could be going back to
prison, being away from his daughter and health concerns. We discussed alternatives and he agreed to disclosed his
Prob12A
Re: Molinero, Ohara M.
August 13, 2019
Page 2
use to his treatment provider, his treatment group and his Narcotics Anonymous (NA) self-help support group. He
expressed sadness, shock and disbelief with his drug use. He stated he was frustrated he did not utilize his support
group, his sponsor or call his counselor or this officer.

This officer spoke with Mr. Molinero’s counselor and she confirmed he disclosed his drug use. She felt he was
honest and committed to his program, working with her and increasing some of his sessions to focus on some relapse
prevention strategies. At this time she did not believe a higher level of care or services were warranted.

This officer respectfully requests the Court allow the defendant to continue with his current term of supervision
which would permit this officer to continue to support his sobriety through treatment and supportive supervision

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                   Executed On:              August 13, 2019
                                                                             s/Stephen Krous
                                                                             Stephen Krous
                                                                             U.S. Probation Officer
                                                                             Date: August 13, 2019


 [X ]     Court Concurs with Officer Action
 [ ]      Submit a Request for Modifying the Condition or Term of Supervision
 [ ]      Submit a Request for Warrant or Summons
 [ ]      Other



                                                                             Signature of Judicial Officer

                                                                               August 13, 2019
                                                                             Date
